Case: 14-31113      Document: 00513220549         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-31113
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           October 6, 2015
                                                                              Lyle W. Cayce
TAFT WILSON,                                                                       Clerk


                                                 Petitioner-Appellant

v.

STEVE RADER, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-452


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Taft Wilson, Louisiana prisoner # 121857, appeals the district court’s
denial of his 28 U.S.C. § 2254 petition. The district court granted a certificate
of appealability on Wilson’s claim that the evidence was insufficient to support
his jury trial conviction of simple burglary.
       In reviewing the denial of § 2254 relief, we review issues of law de novo
and findings of fact for clear error, applying the same deference to the state


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31113     Document: 00513220549      Page: 2    Date Filed: 10/06/2015


                                  No. 14-31113

court’s decision as the district court under the Antiterrorism and Effective
Death Penalty Act (AEDPA). Ortiz v. Quarterman, 504 F.3d 492, 496 (5th Cir.
2007). Under the AEDPA, habeas relief may not be granted with respect to a
claim that was adjudicated on the merits in state court, unless the state court’s
decision “was contrary to, or involved an unreasonable application of, clearly
established Federal law as determined by the Supreme Court of the United
States,” § 2254(d)(1), or “was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding,”
§ 2254(d)(2). To satisfy the standards of § 2254(d), a state prisoner must show
that the state court’s ruling on his claim “was so lacking in justification that
there was an error well understood and comprehended in existing law beyond
any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S.
86, 103 (2011).
      The applicable standard for testing the sufficiency of the evidence in a
federal habeas review of a state court conviction “is whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under this standard,
“[a]ll credibility choices and conflicting inferences are to be resolved in favor of
the verdict.” Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005). “[I]n
challenges to state convictions under 28 U.S.C. § 2254, only Jackson need be
satisfied, even if state law would impose a more demanding standard of proof.”
Schrader v. Whitley, 904 F.2d 282, 284 (5th Cir. 1990) (footnote omitted).
“Either direct or circumstantial evidence can contribute to the sufficiency of
the evidence underlying the conviction.” Id. at 287 (footnote omitted).
      The evidence adduced at Wilson’s trial showed that Franciscan Brother
Mark Garrett directed military policemen to an area of school property where



                                         2
    Case: 14-31113    Document: 00513220549     Page: 3   Date Filed: 10/06/2015


                                 No. 14-31113

suspicious activity was underway and that Wilson, along with his sons, was
apprehended by the military policemen. The perpetrators had made entry to
a structure, specifically a boiler room, where copper wire and copper pipe had
been collected. Burglary tools were found in the boiler room. Brother Garrett’s
testimony established that he checked the property six days a week and that
he had not previously seen the boiler room in that condition.        Given the
foregoing, the evidence was sufficient for the jury to conclude that Wilson
committed the offense of simple burglary under La. Rev. Stat. Ann. 14:62(A)
by making an unauthorized entry of a structure with the intent to commit a
felony or theft therein, and the decision of the state court rejecting Wilson’s
challenge to the sufficiency of the evidence was not objectively unreasonable.
See Cavazos v. Smith, 132 S. Ct. 2, 4 (2011).
      AFFIRMED.




                                       3